Order entered May 20, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-13-00894-CV

                                   ERIC DRAKE, Appellant

                                                 V.

                                 KRISTINA KASTL, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-01374-E

                                             ORDER
                                    Before the Court En Banc

       Before the Court is appellant’s April 21, 2014 motion for change of venue. In his

motion, appellant requests that all of his pending cases before this Court be transferred to another

appellate court. We DENY appellant’s motion to the extent that it requests the transfer of all of

his appeals pending before this Court.

       To the extent appellant’s motion requests a change in venue because he does not believe

that he can be treated fairly, we treat his motion as a motion to recuse each individual justice of

this Court. We likewise DENY appellant’s motion.

       The appellate cause numbers and case names of appellant’s pending appeals are as

follows:
        1.      05-13-00170-CV; Eric Drake v. Carmen Sifuentes, et al.;

        2.      05-13-00871-CV; Eric Drake v. Travelers Indemnity Co., et al.;

        3.      05-13-00894-CV; Eric Drake v. Kristina Kastl;

        4.      05-13-01520-CV; Eric Drake v. Travelers Indemnity Co., et al.; and

        5.      05-14-00355-CV; Eric Drake v. Stephen Walker, et al.

        We note that appellant has sent communications regarding his appeals directly to the

justices of this Court. Appellant is advised that it is improper to communicate directly with a

justice of this Court regarding his cases. All communications are to be directed to the Clerk of

this Court. See TEX. R. APP. P. 9.6.

        We further note that appellant has personally attempted to serve process on several

justices of this Court. Appellant is hereby ORDERED to cease and desist from threatening,

harassing, stalking, or otherwise having any personal contact with any justice of this Court.

Failure to obey this order will result in referral of this matter to the appropriate law enforcement

authorities.

        We DIRECT the Clerk of this Court to send a copy of this order, by electronic

transmission, to all parties.

                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE